DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 and 07/19/2022 were filed after the mailing date of the Final Rejection on 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 04/19/2022:
Claims 1-2 and 5 are currently examined.  
Claims 3, 4 and 6 are cancelled.
Claims 7-14 are withdrawn.
The prior art Kazutaka (JP-2015193804-A) is maintained in the grounds of rejection below for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazutaka (JP-2015193804-A, with reference to the machine translation and the original text for the chemical formulas, cited in the previous office action) (“Kazutaka” hereinafter), as evidenced by Beran et al. (“The Relationship Between the Chemical Structure of Poly(alkylene glycol)s and Their Aerobic Biodegradability in an Aqueous Environment”, J. Polym. Environ. 21, pages 172-180 (2013), cited in the previous office action) with respect to claim 5.

Regarding claim 1, Kazutaka teaches a lignin derivative compound (see Kazutaka at [0001] teaching lignin derivatives and see Kazutaka at [0062] teaching example 1… the obtained product (lignin derivative 1));
wherein the lignin derivative compound having a polyalkylene oxide chain with an average addition molar number of an alkylene oxide of 25 or more (see Kazutaka at [0062] teaching example 1… PhO-EO2… 20 mol adduct of ethylene oxide of phenol).  
The mol adduct of ethylene oxide is taken to meet the claimed average addition molar number of an alkylene oxide because one of ordinary skill in the art would appreciate that both terms – average  number of moles and average addition molar number – account for the molar or moles of oxyalkylene group in the lignin derivative product.
The number of mol as taught by Kazutaka at [0062] is 20, which is lower than the claimed 25 or more.  However, Kazutaka also teaches that the polyalkylene glycol chain-containing group has the formula (3),

    PNG
    media_image1.png
    84
    584
    media_image1.png
    Greyscale

where R represents the same or different alkylene group, and n represents the average number of moles of oxyalkylene group added (see Kazutaka at [0021]-[0023], and formula (3) also shown above).  And, in the above formula (3)… n is preferably 5 to 100 (see Kazutaka at [0030]).  
One of ordinary skill in the art would appreciate that the RO in formula (3) above represents the ethylene oxide or alkylene oxide, and n represents the average number of moles or average addition molar number.  The n is preferably 5 to 100 overlaps with the claimed range of 25 or more.  It has been held that “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected an average number of moles or average addition molar number, n which is preferably 5 to 100 because there is a reasonable expectation of success that the average number of moles or average addition molar number taught by Kazutaka would be suitable.

	The limitations below are being treated as product-by-process limitation.  It has been held that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
	In this case, the limitations “lignin derivative compound that is a reaction product of a lignin sulfonic acid-based compound and with an aromatic water-soluble compound and a reaction weight ratio ([L]/[M]) of the lignin sulfonic acid-based compound [L] and the aromatic water-soluble compound [M] is from 70 to 5/30 to 95” add structurally to the structure of the lignin derivative product.  However, the limitation “the aromatic water-soluble compound has a reaction rate of 70% or more” does not add to the structure of the lignin derivative product.  
	Below is a discussion how Kazutaka meets the product-by-process limitations.

Lignin derivative compound that is a reaction product (see Kazutaka at [0062] teaching example 1… the obtained product (lignin derivative 1));
of a lignin sulfonic acid-based compound (see Kazutaka at [0062] teaching example 1… sodium lignin sulfonate), wherein sodium lignin sulfonate is taken to meet the claimed lignin sulfonic acid-based compound;
with an aromatic water-soluble compound (see Kazutaka at [0062] teaching example 1… PhO-EO20… ethylene oxide of phenol), wherein PhO-EO20 is taken to meet the claimed aromatic water-soluble compound as defined in the Specification at [0027] and [0029] disclosing [A] aromatic compound having polyalkylene oxide chain… examples of [A] may include addition products in which an oxyalkylene group is added to an aromatic compound such as phenol;

	and a reaction weight ratio ([L]/[M]) of the lignin sulfonic acid-based compound [L] and the aromatic water-soluble compound [M] is from 70 to 5/30 to 95 (see Kazutaka at [0062] teaching example 1… sodium lignin sulfonate… 30.0g… PhO-EO20… 12.9 g).  
Specification at [0041] discloses that ratio ([L]/[M]) is defined as (the weight of a solid content of the lignin sulfonic acid-based compound before the reaction)/(the weight of a solid content of the aromatic water-soluble compound before the reaction).  
One of ordinary art would appreciate that Kazutaka teaches that the ratio ([L]/[M]) for example 1 is 30.0g/12.9 g, which is 2.3, which overlaps with the claimed range of 70 to 5/30 to 95 (or 70/30 = 2.3 to 5/95 = 0.05). It has been held that “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

	Kazutaka does not explicitly teach the limitation “the aromatic water-soluble compound has a reaction rate of 70% or more”.  However, the limitation does not add to the structure of the lignin derivative product because the limitation is directed towards the reaction rate of the starting or raw material, or the aromatic water-soluble compound.  The reaction rate limitation but does not add to the structure of target lignin derivative product because the reaction rate of a raw material does not limit the structure of the final product.  For example, the reaction rate of a raw material can be high but the starting material can be converted to by-products in the reaction, instead of the target product.  
Additionally, Kazutaka teaches example 1… the weight average molecular weight of the obtained product (lignin derivative 1) was 27,900 (see Kazutaka at [0062]).  The weight average molecular weight of 27,900 of the lignin derivative as taught by Kazutaka overlaps with the disclosed preferred range of the weight-average molecular weight of the lignin derivative compound product of 5,000 to 100,000 as disclosed in the Specification (see Specification at [0038]).  
One of ordinary skill in the art would appreciate that the weight-average molecular weight of 5,000 to 100,000 as disclosed in the Specification is a structural limitation of the claimed lignin derivative.  And, weight average molecular weight of 27,900 as taught by Kazutaka is within the disclosed range in the Specification.  Thus, the lignin derivative as taught by Kazutaka meets the claimed lignin derivative compound of claim 1.  










Regarding claim 2, Kazutaka teaches the limitations as applied to claim 1 above, and Kazutaka further teaches the lignin derivative compound having an anionic functional group (see Kazutaka at [0062] teaching example 1… the obtained product (lignin derivative 1), and see Kazutaka at [0011], [0012] and formula (1), also shown below, teaching the structure of the lignin derivative of the disclosure, wherein the reaction site to which the aromatic polyalkylene glycol compound is bonded has a structure represented by formula (1)).

    PNG
    media_image2.png
    379
    463
    media_image2.png
    Greyscale

Kazutaka further teaches the Z monovalent functional group is any one of an anionic functional group (see Kazutaka at [0015]), thus the lignin derivative has an anionic functional group.

Regarding claim 5, Kazutaka teaches the limitations as applied to claim 1 above, and Kazutaka further teaches that the aromatic water-soluble compound comprises at least one selected from the group consisting of an aromatic compound having a polyalkyleneoxide chain… (this limitation is being treated as product-by-process limitation.  It has been held that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).
In this case, the limitation add structurally to the final lignin derivative product.  Thus, Kazutaka teaches example 1… PhO-EO20… ethylene oxide of phenol), wherein PhO-EO20 comprises an aromatic compound or phenol, and having a polyalkyleneoxide chain or ethylene oxide chain (see Kazutaka at [0062]).
Additionally, Kazutaka at [0051] teaches an embodiment of the method for producing a lignin derivative, which can proceed with the reaction of lignin and an aromatic polyalkylene glycol compound, wherein polyalkylene glycol is another name for polyalkyleneoxide, as evidenced by Beran (see Beran at Introduction, 1st sentence teaching the term poly(alkylene glycol)s, along with the terms used in the pertinent literature, i.e., poly(alkylene oxides), encompasses a group of synthetic compounds obtained by polymerizing alkylene oxides with an epoxide structure).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 9 and 10 of copending Application No. 17/265,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed toward a lignin derivative dispersant that is a reaction product of a lignin sulfonic acid-based compound with an aromatic water-soluble compound having a polyalkyleneoxide chain, wherein the lignin derivative comprise a polyalkylene oxide chain having an average addition molar number of an alkylene oxide of 25 or more, and the aromatic water-soluble compound has a reaction rate of 70% or more.  And, wherein a reaction weight ratio ([L]/[M]) of the lignin sulfonic acid-based compound [L] and the aromatic water-soluble compound [M] of 70 to 5/30 to 95 is within the range 1 to 99/99 to 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 

Applicant’s representative discusses that Kazutaka only teaches a raw material and part of chemical structure, which are not enough to specify a structure of lignin derivative because lignin is a complex polymer that is difficult to represent. Thus, a person skilled in the art focuses on the consumption rate and amount of raw material, but the embodiments of Kazutaka [0062], [0068], [0069] does not specifically teach reaction rate of 70%, and [L]/[M] at 70 to 5/30 to 95 (see Attorney arguments at page 5, paragraphs 3-5).
Examiner acknowledges the arguments and respectfully disagrees because as mentioned in the rejection above, Kazutaka teaches the ratio [L]/[M] of 70 to 5/30 to 95.  
Additionally, even if Kazutaka at [0062] teaches an embodiment that has an aromatic water-soluble compound (PhO-EO20) with a consumption rate of 42%, the consumption rate or reaction rate does not contribute to the structure of the final lignin derivative product because consumption rate or reaction rate only determines the rate of reaction of the starting or raw material but does not determine the structure of target product (i.e., the reaction rate of a raw material can be high but is being converted to by-products in the reaction, instead of the target product).  
And as mentioned in the rejection above, the weight average molecular weight of 27,900 as taught by Kazutaka is within the disclosed range of 5,000 to 100,000 disclosed in the Specification.  Thus, the lignin derivative as taught by Kazutaka meets the claimed lignin derivative compound of claim 1.

Attorney respectfully request that the nonstatutory double patenting be held in abeyance (see Attorney arguments at page 6, paragraph 4).
It is respectfully noted that 37 CFR 1.111(b) requires the Applicant to reply to every ground of objection and rejection in the prior Office Action and that reply must present arguments pointing out the specific distinctions believed to render the claims patentable. Additionally, MPEP 804.01.I.1. expressly describes that “a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action… such a response is required even when the nonstatutory double patenting rejection is provisional.”
In the interest of compact prosecution and in view of the guidance provided at MPEP 714.03 for amendments that are not fully responsive, it is construed that Applicant has made a bona fide attempt to advance the application to final action. As such, the amendment and response of 04/19/2022 is entered and considered but Applicant is respectfully reminded that future responses will need to be responsive as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735